DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Examiner's Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: cancel claims 15-24 and 36.
Response to Amendment
Applicant’s amendment to claim 4 to overcome rejection under 35 U.S.C. § 112(b) has been considered and is persuasive. The rejection is withdrawn.
Allowable Subject Matter
Claims 1-8, 10-14, 25, and 27-29 are allowed. The following is an examiner’s statement of reasons for allowance:
Regarding independent claim 1, prior art search did not return prior art references that anticipated or rendered obvious the recited limitations, either alone or in combination within the context of the whole claim: a display; one or more processors; a hand piece comprising a light emitter and an inertial measurement unit (IM), wherein the IM is in communication with at least one of the one or more processors, and wherein the IM is configured to generate IMU position and orientation data, wherein the IMU position and orientation data describes the position and orientation of the hand piece; at least two cameras in communication with at least one of the one or more processors, wherein each of the at least two cameras is configured to generate a series of images using light emitted by the light emitter; wherein the one or more processors are configured to: receive the series of images from each of the at least two cameras, generate, based on two dimensional coordinate data derived from the series of images, three dimensional coordinate data identifying the position of the light emitter; receive the IM position and orientation data; and further wherein the one or more processors are configured to combine the IMU position and orientation data and the three dimensional coordinate data to generate simulation instructions, and to display, on the display, a three dimension virtual image of an object and animate movement of the object according to the simulation instructions, and wherein at least one of the one or more processors is configured to scan each pixel line of each of the series of images from each camera to determine which pixels have an intensity value above a predetermined threshold value.
The same rationale above applies to independent claim 25 for reciting similar limitation language. Therefore, the independent claims are allowable over the prior art. The corresponding dependent claims are also allowable, at least for the combination of additional limitations and the limitations listed above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VU NGUYEN whose telephone number is (571)270-3982. The examiner can normally be reached 9AM - 5 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on (571) 272-7761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VU NGUYEN/Primary Examiner, Art Unit 2619